Citation Nr: 1701648	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  15-09 447	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 percent for service-connected left lower extremity sciatic radiculopathy, to include the restoration of the 40 percent disability rating from May 1, 2016.

2.  Entitlement to a disability evaluation in excess of 20 percent for service-connected right lower extremity sciatic radiculopathy, to include the restoration of the 20 percent disability rating from May 1, 2016.

3.  Entitlement to a separate evaluation for neurological manifestations of the lumbar spine disability affecting the femoral nerve in each leg.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran appellant served on active duty in the United States Marine Corps from June 1973 to November 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri in January 2014.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  Following the January 2015 VA examination, the RO proposed reducing the rating for the appellant's service-connected left sciatica disability from 40 percent to 20 percent; the RO implemented the reduction via a rating decision issued in February 2016, with the reduction to 20 percent effective from May 1, 2016. 

2.  With resolution of doubt in the appellant's favor, the evidence is in relative equipoise on the question of whether the level of disability produced by the appellant's left sciatica disability more closely approximated moderately severe incomplete paralysis throughout the appeal period; but he has not demonstrated more than moderately severe left sciatic nerve impairment.

3.  Following the January 2015 VA examination, the RO proposed reducing the rating for the appellant's service-connected right sciatica disability from 20 percent to 10 percent; the RO implemented the reduction via a rating decision issued in February 2016, with the reduction to 10 percent effective from May 1, 2016.

4.  With resolution of doubt in the appellant's favor, the evidence is in relative equipoise on the question of whether the level of disability produced by the appellant's right sciatica disability more closely approximated moderate incomplete paralysis throughout the appeal period; but he has not demonstrated more than moderate right sciatic nerve impairment.

5.  A separate evaluation for right and left incomplete paralysis of the femoral nerve is warranted.

6.  With resolution of doubt in the appellant's favor, the evidence is in relative equipoise on the question of whether the level of disability produced by the appellant's left femoral nerve disability more closely approximated moderate incomplete paralysis throughout the appeal period; but he has not demonstrated more than moderate left femoral nerve impairment.

7.  With resolution of doubt in the appellant's favor, the evidence is in relative equipoise on the question of whether the level of disability produced by the appellant's right femoral nerve disability more closely approximated mild incomplete paralysis throughout the appeal period; but he has not demonstrated more than mild right femoral nerve impairment.

8.  The appellant last worked in February 2014; he has some college education and he worked as a security guard between 1999 and 2014.

9.  With resolution of reasonable doubt in the Veteran's favor, the Veteran's service-connected disabilities have been shown to prevent him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability evaluation, but not more, for the Veteran's sciatic nerve radiculopathy of the left lower extremity have been met throughout the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.124a, Diagnostic Code 8520 (2016). 

2.  The criteria for a 20 percent disability evaluation, but not more, for the Veteran's sciatic nerve radiculopathy of the right lower extremity have been met throughout the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.124a, Diagnostic Code 8520 (2016).

3.  The criteria for a 20 percent disability evaluation, but not more, for the Veteran's femoral nerve radiculopathy of the left lower extremity have been met throughout the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.124a, Diagnostic Code 8525 (2016). 

4.  The criteria for a 10 percent disability evaluation, but not more, for the Veteran's femoral nerve radiculopathy of the right lower extremity have been met throughout the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.124a, Diagnostic Code 8525 (2016). 

5.  The criteria for entitlement to a total disability rating based on unemployability due to service-connected disabilities have been met since February 28, 2014.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18, 4.25, 4.26 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.  Given the fully favorable decision on the issue of entitlement to a total disability rating based on unemployability (TDIU) due to service-connected disabilities contained herein, the Board finds that any defect in the notice or assistance provided to the Veteran in relation to said issue constituted harmless error. 

In relation to the appellant's increased rating claims, VA's duty to notify was satisfied by correspondence from the VA, namely a letter issued in March 2013, the Statement of the Case (SOC) issued in February 2015, and the Supplemental Statements of the Case (SSOC) issued in November 2015, and January 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The duty to assist the appellant has also been satisfied in this case.  The RO has obtained relevant treatment reports.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The appellant was afforded VA examinations in November 2013, January 2015, May 2015, March 2016, and August 2016.  The Board finds the VA examinations adequate, as they were based on a complete review of the appellant's medical history and physical examination of the appellant, and they provide sufficient findings to evaluate the appellant's service-connected lumbar spine related neurological disabilities.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was duly afforded the opportunity to produce additional evidence to support his claims.  Neither he nor his representative has identified any additional evidence that could be obtained to substantiate his increased rating claims.  The Board is also unaware of any such evidence.  Thus, the Board is also satisfied that the originating agency has complied with VA's duty to assist the Veteran in the development of the claims.  The Board will therefore address the merits of the Veteran's claims.

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Board must determine whether there is any other basis upon which an increased evaluation may be assignable.  In this regard, except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, unless the conditions constitute the same disability or the same manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  In rating spinal disabilities, any associated objective neurologic abnormalities are to be rated separately.  68 Fed. Reg. 51,454, 51,456 (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1)).  Potentially relevant diagnostic codes to rate the neurologic manifestations are located at 38 C.F.R. § 4.124a.  These codes include Diagnostic Code 8520 (for the sciatic nerve) and Diagnostic Code 8526 (for the femoral nerve).  

A.  Increased ratings for radiculopathy

The medical evidence of record demonstrates that there is neurological pathology associated with both lower extremities that emanates from the lumbar spine disability.  The neurologic rating guidelines are found at 38 C.F.R. Part 4; these direct consideration of, among other things, complete or partial loss of use of one or more extremities.  Reference is to be made to the appropriate bodily system of the schedule.  In rating peripheral nerve injuries, attention should be given to the relative impairment in motor function, trophic changes or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  Absent organic changes, the maximum rating will be moderate, unless sciatic nerve involvement is shown.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, is usually characterized by a dull and intermittent pain, of typical distribution, so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

For disease of the peripheral nerves, the term "incomplete paralysis" when used with peripheral nerve injuries indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement, when bilateral the ratings are combined with application of the bilateral factor.  38 C.F.R. § 4.124a.

The Veteran was afforded a VA examination in November 2013, and the examiner stated that the appellant's right and left sciatic nerve were affected by the service-connected low back disability.  The examiner identified the sciatic and femoral nerves as the affected nerves.  The examiner indicated that the left sciatic nerve involvement was moderately severe and that the severity on the right was moderate.  The examiner also indicated that the severity of the left femoral nerve involvement was moderate and that the severity on the right was mild.

The Veteran was afforded another VA examination in January 2015.  This examiner concluded that there was no evidence of radiculopathy.  This was contrary to the findings of the November 2013 examination.  This was also contrary to the findings of the May 2015 VA examination.  That examiner indicated that the appellant had decreased muscle strength on the left, as well as decreased sensation in each lower extremity, radicular pain and radicular numbness.  The examiner stated that the appellant had mild sciatic radiculopathy on the right and severe radiculopathy on the left.  No muscle atrophy was found.  The examiner did not state anything about the femoral nerve.

The appellant was afforded another VA examination in March 2016.  There were findings of decreased sensation in each lower extremity and moderate radicular pain and numbness in each lower leg.  The examiner estimated the severity of the sciatic radiculopathy as mild in each lower leg.  The examiner did not state anything about the femoral nerve.

The appellant was afforded a VA examination on August 30, 2016.  The examiner did not find any muscle atrophy.  Deep tendon reflexes were decreased in the lower extremities, more on the left than on the right.  Sensory testing was decreased on the left.  There were findings of radicular pain, paresthesias and numbness in each lower leg.  The examiner stated that the appellant had mild sciatic radiculopathy on the right and moderate radiculopathy on the left.  The examiner did not state anything about the femoral nerve.

The appellant also had another VA examination by a different doctor on August 30, 2016.  This examiner indicated there was slight muscle atrophy on the left mid-calf region (34.5 centimeter left calf muscle compared to 35 centimeter right calf muscle).  Sensory testing was decreased on the left.  There were findings of radicular pain, paresthesias and numbness in each lower leg with the left being more severe.  The examiner stated that the appellant had mild sciatic radiculopathy on the right and moderate radiculopathy on the left.  The examiner did not state anything about the femoral nerve.

The Veteran underwent a physical therapy evaluation in a VA facility in December 2016.  He was observed to have decreased strength in the lower extremities, with the left being worse.  

Private medical treatment records dated between 2011 and 2016 have been included in the evidence of record.  A December 2014 letter states that the appellant had lower extremity radiculopathy and remarkable pain.  The physician stated that the appellant had regressed significantly with decreasing muscle mass in the lower extremities.  This atrophy was described as marked, but no measurements were provided.  A February 2016 treatment note includes a finding of muscle atrophy, as does a May 2016 treatment note.  Again, no measurements were provided.  A May 2016 physician letter indicates that the appellant had significant nerve damage, marked muscular atrophy of the thighs and severe pain.  No muscle measurements were provided.  The appellant was noted to complain of radicular spasms.  

The appellant has provided written statements as to the severity of his pain and other radicular symptoms.  He has not described experiencing any improvement in any symptom associated with his radiculopathy in either lower extremity.

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  A veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

In this case, the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the disability rating for the sciatic radiculopathy were properly carried out by the RO.  In February 2015, the RO notified the Veteran of the proposed rating reductions, setting forth all material facts and reasons for the reductions.  At that time the RO instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced, and to request a predetermination hearing if desired.  The Veteran did not request a predetermination hearing regarding the reduction.  The RO took final action to reduce the right and left sciatica disability ratings in a February 2016 rating decision, effective May 1, 2016.  The RO informed the Veteran of this decision by letter dated February 4, 2016.

The regulations pertaining to the reduction of a disability rating are contained in 38 C.F.R. § 3.344.  The Veteran's 40 percent rating for his left sciatica was assigned by a prior rating action of the RO, effective from December 21, 2012, and remained in effect until April 30, 2016, a period of less than five years.  Where, as here, a disability rating has been in effect for less than five years, a rating reduction is warranted where reexamination of the disability discloses improvement of that disability.  38 C.F.R. § 3.344(c).  Likewise, the Veteran's 20 percent rating for his right sciatica was assigned by a prior rating action of the RO, effective from February 14, 2013, and remained in effect until April 30, 2016, a period of less than five years.

In light of the procedural history outlined above, the issues currently before the Board with regard to the appellant's service-connected sciatic radiculopathy is whether the reductions of the related evaluations were proper, and whether the appellant is entitled to increased ratings.  A beneficiary's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155.  Prior to reducing a disability rating, VA is required to comply with VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1 , 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the claimant's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

The medical evidence of record that was used by the RO as the basis for the reduction does not show improvement in the Veteran's right or left sciatica.   The RO enacted the reductions based on estimations rendered by VA examiners that the affected neurological functions were less than the findings of the November 2013 VA examiner.  However, private medical treatment records and the appellant's written statements indicate that no such improvement occurred.  Because the evidence of record arguably shows that the severity of the Veteran's right and left sciatica did not undergo lasting positive change, the Board cannot find that there is any basis in these records to conclude that the Veteran had attained improvement in his service-connected sciatica disabilities.  Brown v. Brown, 5 Vet. App. 413, 420-21; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Under these circumstances, where the evidence is against a finding that the Veteran's service-connected sciatic radiculopathy had undergone actual improvement, the Board finds that the evidence of record does not support reduction of the 40 percent evaluation assigned for the service-connected left sciatica or reduction of the 20 percent evaluation assigned for the right sciatica.

The Veteran's bilateral radiculopathy is rated under Diagnostic Code 8520, which provides that a 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis and a 60 percent evaluation is warranted for severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating is assigned for complete paralysis, which is characterized by foot dangle and drop, no active movement possible of muscles below the knee, and flexion of knee weakened or (very rarely) lost.  No complete paralysis has been demonstrated.

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, the use of such terminology is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. § §§ 4.2, 4.6.  

Based on the objective evidence of decreased deep tendon reflexes, decreased sensation, the presence of paresthesias and the Veteran's chronic and severe pain, the Board concludes that the Veteran's right leg radiculopathy is manifested by at least moderate incomplete paralysis of the sciatic nerve and, as such, a 20 percent evaluation is warranted.  However, the Board finds that moderately severe incomplete paralysis has not been demonstrated.

The Board also concludes that the left leg radiculopathy is worse than the right leg and that said radiculopathy of the sciatic nerve is moderately severe.  However, severe incomplete paralysis of the left sciatic nerve has not been shown as marked muscular atrophy has not been demonstrated.  While the appellant's private physical has referred to the existence of marked muscular atrophy, no measurements were provided.  In addition, VA treatment records dated throughout the appeal period do not document the presence of any severe muscular atrophy and therefore a 60 percent evaluation is not warranted.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520. 

Furthermore, the Board finds that separate compensable evaluations for incomplete paralysis of the femoral nerve in each lower extremity is warranted based on the findings of the November 2013 VA examination.  The applicable code is Diagnostic Code 8526 which allows for a 10 percent rating for mild incomplete paralysis of the anterior crural nerve (femoral), a 20 percent evaluation for moderate incomplete paralysis and a 30 percent evaluation for severe incomplete paralysis.  A maximum 40 percent rating requires complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8526.  The Board finds that, based on the appellant's complaints of pain, numbness and spasms, the left lower extremity involvement is moderate while the right lower extremity involvement is mild.  Neither VA examination results nor VA treatment records from the appellate period demonstrate moderate right leg involvement or severe left leg involvement.  No complete paralysis has been demonstrated.

Notwithstanding the above discussion, increased evaluations for the claimed disabilities could be granted if it were demonstrated that the particular disability presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

In this case the reported manifestations of the Veteran's right and left leg radicular pathology have consisted of pain, numbness, spasms, decreased strength and paresthesias.  All reported symptoms are contemplated by the respective applied rating criteria.  The rating schedule thus contemplates the disabilities herein rated; and extraschedular referral is not presently warranted.

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Johnson v. McDonald, at 1365-6.  In the instant case, the Veteran is granted a total rating below.  

The Board acknowledges that the appellant, in advancing this appeal, believes that each one of his disabilities on appeal has been more severe than the assigned disability rating reflects.  Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

The Board has carefully considered the appellant's contentions and arguments.  In this case, the lay statements have been considered together with the probative medical evidence clinically evaluating the severity of each one of the disability-related symptoms.  Indeed, the appellant's complaints have provided part of the basis for the assignment of each rating and rating restoration discussed above.  Therefore, the preponderance of the most probative evidence does not support assignment of any higher ratings than those assigned herein.

Finally, based upon the guidance of the United States Court of Appeals for Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 119 (1999), the Board has considered whether any staged rating is appropriate for any one of the disabilities discussed above.  As reflected in the decision above, the Board did not find variation in the appellant's symptomatology or clinical findings for neurological manifestations that would warrant the assignment of any staged rating, as the Court has indicated can be done in this type of case.  Based upon the record, the Board finds that at no time during the claim/appellate period have the disabilities on appeal been more disabling than as currently rated as a result of the decision herein.

B.  TDIU claim

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

As a result of the determination made by the Board above, the Veteran's service-connected disabilities include the orthopedic manifestations of a lumbar spine disability (40% rating), right sciatica (20% rating), left sciatica (40% rating), right femoral nerve (10% rating), left femoral nerve (20% rating) and residuals of a right fourth finger fracture (0% rating).  The combined evaluation for these service-connected disabilities is 80 percent, effective November 2013.  For purposes of determining the service-connected disability ratable at 60 percent or more, this includes "disabilities resulting from common etiology."  38 C.F.R. § 4.16 (a).  As such, the Veteran meets the threshold requirements for TDIU under 38 C.F.R. § 4.16(a) throughout the appeal period.  

Moreover, resolving reasonable doubt in the Veteran's favor, the Board finds that he is unable to secure and maintain any form of substantially gainful employment consistent with his education and occupational background due to his service-connected disabilities.  As reflected in his September 2014 application for Social Security Administration (SSA) disability benefits, the Veteran lasted worked in February 2014; his SSA disability benefits have been in effect since February 28, 2014.

The appellant has some college education and he worked as a security guard between 1999 and 2014.  The evidence of record indicates that the Veteran's service-connected disabilities have adversely affected his ability to stand and walk and his stamina due to chronic pain.  As reflected in SSA records, the primary diagnosis supporting the determination that the appellant was too disabled to work was his service-connected lumbar spine disability; other non-service-connected conditions were considered to be secondary contributing causes of the appellant's inability to engage in substantial gainful activity.  While VA examiners have indicated that the appellant is capable of sedentary employment, the ultimate TDIU determination rests with VA and not a medical examiner.  Here, the Board finds that the functional impairment resulting from the service-connected disabilities at least as likely as not results in the inability to obtain and/or retain substantially gainful employment.  

Based on the various manifestations of the Veteran's service-connected disabilities identified by the VA examiners and private health care personnel and his education and work history, the Board resolves reasonable doubt in favor of the Veteran and finds that evidence for and against the Veteran's claim is at least in relative equipoise on the question of whether the evidence of record supports the Board's conclusion that the Veteran is unemployable due to his service-connected disabilities.  See Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) ("[A] mere theoretical ability to engage in substantial gainful employment is not sufficient... The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.").  As such, entitlement to a TDIU is warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Accordingly, a total disability rating based on individual unemployability due to service-connected disabilities is warranted as of February 28, 2014. 

	(CONTINUED ON NEXT PAGE)


ORDER

An evaluation of 40 percent for the neurological manifestations of the lumbar spine disability in the left leg sciatic nerve throughout the appeal period is granted, subject to the law and regulations governing the award of monetary benefits.

An evaluation of 20 percent for the neurological manifestations of the lumbar spine disability in the right leg sciatic nerve throughout the appeal period is granted, subject to the law and regulations governing the award of monetary benefits.

A separate disability evaluation of 20 percent for the neurological manifestations of the lumbar spine disability in the left leg femoral nerve is granted, subject to the law and regulations governing the award of monetary benefits.

A separate disability evaluation of 10 percent for the neurological manifestations of the lumbar spine disability in the right leg femoral nerve is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to TDIU is granted, effective February 28, 2014, and subject to criteria applicable to the payment of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


